Citation Nr: 1505062	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.   His DD-214 shows that he received the National Defense Service Medal, Vietnam Campaign Medal and Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, which denied the Veteran's claims.

In October 2013, the Veteran and his wife testified before the undersigned at a Travel Board hearing; a transcript of this hearing is located in the Virtual VA electronic claims processing system.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board remanded this claim in April 2014 through the Appeals Management Center (AMC) to ask the Veteran to identify all sources of private treatment for hearing loss and stomach problems prior to February 2005, associate with the file pertinent VA treatment records, since September 2013, request any records identified by the Veteran, schedule the Veteran for a VA audiology examination to determine the likely etiology of the Veteran's hearing loss, and schedule the Veteran for a VA gastrointestinal (GI) examination to determine the nature and likely etiology of the Veteran's claimed stomach condition.  The case has been returned to the Board.

The issue of entitlement to service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Bilateral hearing loss is at least as likely as not caused or aggravated by in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist a claimant in substantiating a claim for VA benefits.   As the claim is granted, VCAA compliance need not be addressed further.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Certain chronic diseases, such as hearing loss, as an organic disease of the nervous system, are presumed to have been incurred in, or aggravated by, service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307,  3.309.

The Veteran seeks service connection for bilateral hearing loss.  In regard to element (1) of the service connection criteria, current disability, audiometric testing done at the Veteran's August 2014 VA medical examination reflects that the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  A current disability is established.

In regard to element (2), in-service incurrence, the Board concludes that the evidence supports a finding that the Veteran experienced noise exposure in service.  His DD-214 shows that his military occupational specialty was unit armorer.  In addition, the Veteran credibly testified regarding noise exposure during his military service.  An in-service incurrence is established.

The only question left to answer is whether there is evidence showing a causal relationship between the Veteran's in-service noise exposure and his current hearing loss.  Upon review, the Board finds that there is.  The Board acknowledges that there is a March 2009 VA medical opinion against the claim; however, as pointed out in the prior remand, that examiner did not consider all of the available evidence.  Therefore, this opinion has no probative value.  Likewise, the August 2014 VA medical report, obtained on remand, has no probative value since that examiner indicated that they were unable to provide an opinion regarding the etiology of the Veteran's diagnosed hearing loss disorder without resorting to speculation and provided sufficient rationale for her inability to do so.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  

Therefore, the Board is left with the credible testimony of the Veteran that he has experienced problems with his hearing ever since his military service.  Given this credible testimony, the Board finds that the evidence is at least in equipoise as to the element of causal relationship.  As such, the Board finds that service connection for hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Remand is required to afford the Veteran a VA examination that takes into account all of his stomach complaints and diagnoses while in service.

The VA examiner for the Veteran's August 2014 examination completed the questionnaire for stomach and duodenal conditions (not including GERD or esophageal disorders).  In that examination report, the VA examiner concluded that the Veteran had GERD.  The examiner initially acknowledged that the Veteran's service treatment records reflect that he was seen during service for functional gastritis in November 1966, mid-epigastric tenderness in April 1967, peri-umbilical pains in June 1967, a stomach ache and diarrhea in October 1967, a stomach ache, diarrhea, and vomiting in February 1969, and diarrhea at another time in 1969.  However, then the examiner went on to opine that the Veteran's GERD was less likely than not related to his military service because he was not seen for GERD during service and that the Veteran had no GI diagnoses while in service.  The examiner did not explain why he did not consider the Veteran's functional gastritis diagnosis to be a GI diagnosis.  Additionally, the examiner did not explain why he chose the questionnaire for conditions that excluded GERD instead of the questionnaire that encompassed a GERD diagnosis. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran to be examined by an appropriate VA examiner to determine the nature and etiology of his claimed stomach condition.  The Veteran's claims file must be reviewed by the examiner in connection with the examination.  The examination report should reflect that such a review was accomplished. 
 
The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

Based on review of the record and examination (including all appropriate testing) of the Veteran, the examiner should offer an opinion as (a) whether the Veteran currently has a stomach condition and (b) if so, the likely etiology and specifically, whether any currently diagnosed stomach condition was at least as likely as not (a 50 % or greater probability) incurred in or aggravated by service.  The examiner must explain the rationale for all opinions. 

2. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


